DETAILED ACTION
Drawings
The drawings filed on 7/25/2022 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Figure 3, Box 309 recites “Determine PR”. It should recite “Determine RP”.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Van C Ernest (44,099) on 8/8/2022.

The application has been amended as follows: 

Claim 3: Canceled

Claim 16, lines 18-20
determine [[a]] the shape and a pose of the SSD based upon the SSDI obtained when the SSD is situated within the at least one natural pathway and is moving due to the cyclical motion;

Claim 18: Canceled

Claim 19, line 1
The non-transitory computer readable medium of claim 16,

Reasons for Allowance
Claims 1-2, 4-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 was amended to state “determine when to exit a wall of the at least one natural pathway and begin the ORP based upon the determined deviation and the cyclical motion of the patient”. This limitation, in combination with the other limitations, is not reasonably taught by the prior art without the benefit of improper hindsight.
Chopra et al. (U.S PGPub 2015/0265368 A1) teaches a shape sensing device. However, Chopra does not teach an off-road path or determining to exit a wall. Averbuch (U.S PGPub US 2008/0118135 A1) teaches a method for determining a path through a lumen. While Averbuch teaches an on-road path and an off-road path, Averbuch does not teach “determine when to exit a wall of the at least one natural pathway and begin the ORP based upon the determined deviation and the cyclical motion of the patient”. Duindam et al. (U.S PGPub 2013/0204124 A1) teaches determining a deviation between the RP and the shape and the pose, Duindam fails to teach “determine when to exit a wall of the at least one natural pathway and begin the ORP based upon the determined deviation and the cyclical motion of the patient”. Liu (U.S PG Pub 2012/0302878 A1) teaches determining a time to deploy a needle based on cyclical motion [0039]. However, Liu does not teach  “determine when to exit a wall of the at least one natural pathway and begin the ORP based upon the determined deviation and the cyclical motion of the patient”. Liu only looks at the motion of the tumor [0039] and the location of the endoscope. A deviation from a reference path is not calculate, and it would not have been obvious to also use a determined deviation to determine when to exit a wall as claimed. 
Claim 1 is allowable over the prior art. For similar reasons, claims 9 and 16 are also allowable. Dependent claims 2, 4-8, 10-15, 17, 19-20 necessarily contain all the limitations of the independent claims, and are allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793